712 N.W.2d 475 (2006)
474 Mich. 1127
CITIZENS INSURANCE COMPANY, Plaintiff-Appellee,
v.
F.C. SCHOLZ, III, and Bultsma Excavating Inc., Defendants-Appellees, and
Hoonhorst Concrete, Inc., Defendant-Appellant.
Docket No. 130167. COA No. 254466.
Supreme Court of Michigan.
April 28, 2006.
*476 On order of the Court, the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.